ORDER
PER CURIAM.
Gencorp, Inc. (Employer) appeals the award of the Labor and Industrial Commission (Commission) which found, in a two-to-one decision, that Victor R. Misura-ca (Employee) had a fifty percent permanent partial disability of the body as a whole due to a back injury he sustained while at work. The Commission dissent would have modified the administrative law judge’s decision so that Employee was awarded thirty-five percent permanent partial disability.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. We find the Commission’s award is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. We affirm the Commission’s award pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the award pursuant to Rule 84.16(b).